Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Timothy Lee Davis, who has been disciplined in the State of California, is suspended from the practice of law in the State of Illinois for two years, effective June 24, 1999, and thereafter placed on probation subject to the conditions imposed by the Supreme Court of California until he is reinstated in California. Respondent Timothy Lee Davis shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.